Exhibit 10.2
 
AGREEMENT
 
This Agreement (the “Agreement”) is entered into and effective this 2nd day of
February, 2011 between and among Craca Properties, LLC, a Florida limited
liability company (“Craca”), Carl L. Smith, III, individually and as managing
member of Craca, (“Smith”), Sunovia Energy Technologies, Inc., a Nevada
corporation (“Sunovia”), Sunovia Solar, Inc., a Florida corporation and a
wholly-owned subsidiary of Sunovia (“Sunovia Solar”) and EvoLucia, Inc., a
Florida corporation and wholly-owned subsidiary of Sunovia (“EvoLucia”)
(Sunovia, Sunovia Solar and EvoLucia are collectively referred to herein as the
“Company”).
 
RECITALS
 
 
WHEREAS, on or about December 20, 2005, the Company granted to Smith an option
to acquire 500,000,000 shares of the Company’s common stock, which option was
exercisable on certain conditions relating to a proposed sale or change of
control of the Company, all as more fully set forth therein (the “Option”); and
 
WHEREAS, the terms of the Option were set forth in an agreement between Smith
and the Company dated as of December 20, 2005 (the “Option Agreement”); and
 
WHEREAS, the terms of the Option were modified on several occasions, including a
modification dated as of June 29, 2006; and
 
WHEREAS, Smith assigned the Option to Craca pursuant to a written assignment
dated as of August 22, 2008 and effective as of December 9, 2007; and
 
WHEREAS, the original intent of the Option is no longer applicable in the light
of the changes in the Company’s management, operations and strategic direction;
and
 
WHEREAS, Craca and Smith acknowledge that the Company is in need of capital in
order to continue to operate and that the existence of the Option will make it
difficult or impossible for the Company to raise the capital needed; and
 
WHEREAS, Craca, Smith and the Company desire to terminate the Option, all as
more fully set forth herein below.
 
NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration referenced and contained in this Agreement, the receipt and
sufficiency of which the parties hereto, the parties hereto agree as follows:
 
 
1. Termination of Option.  The parties hereto hereby cancel and terminate the
Option and expressly acknowledge and agree that the Option shall be of no
further force or effect and shall not be exercisable nor shall it convey any
rights to any party from and after the date hereof. As of the date hereof, the
Option Agreement and all rights arising thereunder is terminated of no further
force or effect.
 
2. Cooperation. Craca and Smith agree that, upon request of the Company from
time to time, they shall execute such documents or as may be necessary to cancel
the Option and release the shares of common stock subject to the Option,
including but not limited to any documents requested by the Company’s transfer
agent, auditors, or other professional advisors.
 
3.  Entire Agreement.  This Agreement alone fully and completely expresses the
agreement among the parties relating to the subject matter hereof, and the
parties hereto enter into this Agreement without relying upon any statement or
representation, whether written or oral, made by any person not contained in
this Agreement.  Any modification of this Agreement may be made only by an
instrument in writing signed by the parties hereto, which instrument
specifically provides that it amends such agreement.  Craca and Smith may not
assign this Agreement.  Subject to the foregoing, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, personal and legal representatives, successors and
assigns.  The validity, construction and enforceability of this Agreement shall
be governed in all respects by the laws of the State of Florida applicable to
agreements made and to be performed entirely in the State of Florida, without
giving effect to any choice of law, or any principles of comity, or conflict of
law provision, or rule (whether of the State of Florida or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the State of Florida.  Whenever the term “include,” “including,” or
“included” is used in this Agreement, it shall mean including without limiting
the generality of the foregoing.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Counterparts.  This Agreement may be executed in any one or more
counterparts, each of which shall constitute an original, no other counterpart
needing to be produced, and all of which, when taken together, shall constitute
but one and the same instrument.  The headings of paragraphs and subparagraphs
contained in this Agreement are merely for convenience of reference and shall
not affect the interpretation of any of the provisions of this Agreement.  This
Agreement is deemed to have been drafted jointly by Craca and Smith on the one
hand and the Company on the other hand, and any uncertainty or ambiguity shall
not be construed for or against either any party as an attribution of drafting
to any party.
 
 
5. Advice of Counsel.  The parties hereto have each consulted with counsel of
their own choosing as to the import and effect of this Agreement.
 


 
NOW, THEREFORE, the parties hereto have executed this Agreement as of the date
first above written and by their signatures below, represent and warrant that
the undersigned officer is fully authorized and empowered to execute this
Agreement on its behalf.
 

 
THE COMPANY
 
Sunovia Energy Technologies, Inc., a Nevada corporation
           
By:
/s/ Arthur Buckland       Arthur Buckland     ITS: President and Chief Executive
Officer          

 

 
Craca Properties, LLC, a Florida limited liability company
         
 
By:
/s/ Carl L. Smith, III      
Carl L. Smith, III
    ITS: Manager          


             
 
  /s/ Carl L. Smith, III      
Carl L. Smith, III, individually
                 

 
 
 
 


2
 
 
 
 
 


 